Shearn, J. (dissenting in part):
I concur in the opinion of Mr. Justice Laitghlin except in so far as it holds that the Muhlenberg Coal Company was not entitled to an award for damages to its plant.
It is recognized that the denial of compensation to the coal company for the destruction of its business is inequitable and works a manifest injustice. While Mr. Justice Laitghlin states in his opinion that “ the case is one of great hardship to the coal company ” and that “ there is much, force in the contention that the city has not exercised its power of eminent domain in the case at bar in good faith towards the coal company ” and that these are reasons “ why the court should not be technical in reviewing the weight of the evidence with respect to the amount of the award for bulkhead rights,” a brief statement of the facts will show how grievously the claimant has been injured.
One circumstance should be emphasized at the outset. It was the coal company’s predecessor in title to the upland who, in consideration of a grant extending to what is now the inner line of South street, covenanted to and did construct along the water front of the upland a “ good and sufficient firm wharf or street,” which is the public way, wharf or street now known as South street. This wharf or street was forever thereafter to be maintained at the cost *550of the grantee, who was, in consideration of his covenants, to have and enjoy all manner of “ wharfage, cranage, advantages and emoluments growing or accruing by or from that part of the said wharf or street called South street which lies opposite to the hereby granted premises.” In covenanting to build and forever after to maintain this public wharf or street, it cannot be doubted that a material consideration in the mind of the grantee was the valuable uses to which his property, abutting on this public wharf or street, could be put in the future, by reason of the great convenience in having vessels able to lie alongside the bulkhead and discharge and take on cargoes not only immediately in front of ' warehouses, factories and buildings that might be erected .along the inner line of this public wharf or street, but only seventy feet distant therefrom. This very use and development of the upland followed, and the Muhlenberg Coal Company established itself in the coal business and carried on this business at the premises 281, 282 and 283 South street and on the bulkhead immediately opposite. Mr. Justice Laughlin has described the construction and general nature of this coal plant. The structural value of the coal pockets and machinery was between $31,000 and $32,000. The building and its machinery, the fixtures and the appurtenances were built, installed and used with the bulkhead for over twenty-two years as one plant for the retail coal business. From October first to April fifteenth in every year the coal company had five coal barges continually unloading at the bulkhead and from April fifteenth to October first one or two barges. During the whole period of twenty-two years it unloaded coal daily from its bulkhead, seventy feet from its pockets. The business was what is known as “ a waterfront coal yard.” The plant was located in a very populous neighborhood and its average annual net profit for the seven years immediately preceding the taking of its bulkhead was $3,481.02, on average sales of 43,403 tons a year, making an average net profit of $.0802 per ton. The average cost per ton for handling coal from boats at the bulkhead to the pockets of the company for the five years beginning April 1, 1909, was $.0819, and in the five years of 1910 to 1914 inclusive was $.0799. When its bulkhead was taken, the *551nearest berth that it could procure for its coal barges was on Pier New 36, East river, 450 feet from its coal pockets. It now had a long haul for its coal, and instead of having a waterfront coal yard, was transformed into “ an inland coal yard.” The testimony shows that an inland coal yard cannot now be established and profitably run in the borough of Manhattan. The cost of unloading from the present berth to the pockets is $.1817, or an excess of $.1018 per ton over the average cost in the five years of 1910 to 1914. As the average net profit was only $.0802 per ton, the business can no longer be profitably conducted and is being liquidated. Thus the taking of the bulkhead has destroyed a profitable and long-established business, which business is of the kind that might readily have been anticipated as a profitable use of the upland by the original grantee, who undertook to build and maintain the public wharf or street for the bulkhead rights which have now been taken from the owners of the property.
The situation is aggravated by what moved the city authorities to recommend taking from the coal company these bulkhead rights. It was because the New York, New Haven and Hartford Railroad Company wished to acquire fifty-five and eighty-one one-hundredths feet of the Muhlenberg bulkhead under a lease from the city, thus “ making such handling [of freight] less expensive than under the present conditions, which entail upon the company oftentimes quite an expense for drayage.” In other words, to save the railroad company “ quite an expense for' drayage,” the coal company was driven out of business because of the additional expense for drayage upon it by the ouster. By the terms of the lease of the bulkhead to the railroad company, that company is required to defray the entire cost and expenses of this proceeding and pay the awards. Thus, in the last analysis, to hold that the coal company is entitled to no award for damages to its plant simply means that the railroad company is relieved from the burden of paying the damage which it has, in order to save itself “ quite an expense for drayage,” caused to be inflicted upon the coal company. Furthermore, by inexplicable indifference to the hardship inflicted upon the coal company for the benefit of the railroad company, the city authorities unnecessarily added to the damage. The railroad company *552did not require and did not lease all of the bulkhead, and on June 8, 1914, the attorneys for the claimant wrote to the department of docks, apprising the city of the situation which would follow from taking the Muhlenberg bulkhead, and requested a lease, upon the usual terms, of seventeen feet of the bulkhead which was not taken by the railroad, and of the bulkhead belonging to the city immediately adjoining the property taken. The city paid no attention whatever to the communication until December, 1914, at which time the department of docks was not in a position to make any definite offer of a lease.
These facts show that we are dealing with a real grievance and that the taking of the bulkhead rights has undoubtedly destroyed the claimant's business and rendered its plant practically worthless. It seems to me that, both on principle and precedent, there is escape from sanctioning the manifest injustice of denying compensation for the injury done. “ Constitutional provisions for the security of person and property should be liberally construed. A close and literal construction deprives them of half their efficacy, and leads to gradual depreciation of the right, as if it consisted more in sound than in substance.” (Boyd v. United States, 116 U. S. 616, 635.) “ The right to take private property by eminent domain is coupled with the constitutional limitation that it can only be so taken upon just compensation.” (Matter of City of New York [North River Waterfront], 120 App. Div. 849, 855.) “ Just compensation is reasonable and adequate compensation and the equivalent for the actual loss that the owner sustains by reason of the public taking his private property.” (County of Erie v. Fridenberg, 221 N. Y. 389, 393.) “ There is no reason why the citizen, whose land is taken in invitum, should suffer any financial loss that may be prevented by awarding him proximate and consequential damages.” (South Buffalo R. Co. v. Kirkover, 176 N. Y. 301, 306.)
To my mind, the situation is so fairly akin to that in Matter of City of New York [Erie Railroad Co.] (193 N. Y. 117) where the Court of Appeals upheld an award for damages done to the railroad’s structures in a freight yard across a city street, upon the other side of which the railroad enjoyed bulkhead rights, that a precedent is afforded enabling us, *553under the broad principles above stated, to do full justice to the claimant. The facts in that case are stated by Mr. Justice Laughlin and need not be repeated. Finding that the railroad company used the bulkhead and the freight yards “ ' as one plant, neither portion of which would have been of substantial value without the other, and this interdependence of each part upon the other was not affected by the circumstance that the two parcels were separated by Thirteenth avenue, so long as the city’s permit to maintain connecting tracks * * * remained unrevoked, as it did up to the time that the city acquired title to the bulkhead,’ ” the court allowed compensation under the general rule, of which, as the court said: “ South Buffalo Ry. Co. v. Kirkover (176 N. Y. 301) and Bohm v. Metropolitan El. Ry. Co. (129 N. Y. 576) are fair illustrations.” The only important difference between the Erie Railroad case and this, as pointed out by Mr. Justice Laughlin, is that in the Erie Railroad case there were railroad tracks between the bulkhead and the freight yard, which, it is said, constituted a physical connection between the parts of the plant on the opposite sides of the avenue. I cannot believe that the Court of Appeals allowed compensation for the damage done in that case simply because there were railroad tracks laid across the avenue. In the nature of things, because of the weight of the vehicles and their loads, the railroad company had to employ rails to move its earloads into the freight yard across the avenue from the bulkhead. In this case, the loads being smaller, the claimant was enabled to move its loads to the coal pockets across the street from the bulkhead in vehicles whose wheels did not have to run on tracks. The plant from the bulkhead to the coal pockets was no less a unit because the wheels of the vehicles crossing the street ran on the pavement instead of upon rails. On the theory that physical connection was the important thing, if this coal company had carried its coal from the bulkhead to the pockets in an endless chain of buckets running over an elevated track above the roadbed, maintained under a revocable license issued by the city, compensation could be had in this case because the coal pockets would be physically connected with the bulkhead. It does not seem to me that the right to compensation depends upon the mere manner of communica*554tion or physical connection between the parts of the plant on opposite sides of the street, but rather upon the fact that the plant on both sides of the street is an entirety, necessarily operated as a unit, either part being practically worthless without the other. The situation for the claimant in this case seems to me to be stronger than in the Erie Railroad case, for here the claimant’s predecessor in title built and maintained the public wharf or street on which the property abutted, and partly in consideration for the bulkhead rights on the water side. I am, therefore, of the opinion that the commissioners were warranted in awarding damages for injury to the coal company’s plant.
But the damages awarded were very inadequate. The commissioners found that $20,000 represented “ the difference between the value of the plant as it was before the bulkhead was taken, and its value after it was taken.” How this figure was arrived at was not stated. The commissioners did find, however, that an interior coal yard could not be run in the city of New York at a profit. The commissioners, therefore, necessarily found that the coal company’s business was destroyed. As above pointed out, the business had long been a profitable one and its average annual profits for the seven years preceding the taking of the bulkhead was $3,481.02. Twenty thousand dollars invested at five per cent would produce only $1,000 a year. It seems obvious that the value of the business as a going concern, to which the claimant was entitled and which the taking destroyed, was greatly in excess of $20,000. In addition, the claimant was entitled to the difference in the value of the coal pockets as they were before the bulkhead was taken and after it was taken. They cost $31,000, and while the commissioners did not “ believe that they became valueless,” they said, “We entertain no doubt that their value was decidedly lessened.”
The order should be reversed, with separate bills of costs to the appellants, and the report of the commissioners confirmed ' as made, with the exception of the award to the Muhlenberg Coal Company for damages to its plant, as to which the report of the commissioners should be returned to them for the purpose of fixing damages in accordance with the foregoing views.
*555Order reversed, with separate bills of costs to the appellants, and report of commissioners confirmed as made, except as to award to Muhlenberg Coal Company for damages to its plant, as to which confirmation is denied. Order to be settled on notice.